King, C.J.,
dissenting: I agree with the majority that an individual’s petition for the annulment of the record of his conviction should not be summarily denied based solely on the fact that the statutes provide for an enhanced penalty for a second offense. I further agree that a defendant, upon filing such a petition in the district court, should be entitled to a hearing unless his petition is unopposed and the court chooses to summarily grant the request. I find, however, that the defendant, in this case, is not eligible to petition the court to have the record of his conviction annulled.
The defendant was sentenced to a conditional discharge and a fine of one-hundred dollars. For the reasons set forth in the dissent in State v. Roger M., 121 N.H. 19, 22, 424 A.2d 1139, 1141 (1981), I do *442not believe that the defendant is eligible, under the provisions of RSA 651:5, I to have the record of his conviction annulled. “The plain meaning of RSA 651:5, I . . . does not provide for an application for annulment of a record of conviction when a court has imposed a fine as part of the sentence, and therefore, I would hold that the defendant herein cannot avail himself of the statute’s application” and would accordingly dismiss the petition. Id.
Souter, J., concurring specially: I agree with the dissent written by Justice Bois in State v. Roger M., 121 N.H. 19, 424 A.2d 1139 (1981). My approval may seem only natural, for I was the trial judge in that case, and the dissenters would have upheld the position I had reached. Personal considerations aside, I still believe those dissenters had the better of the analysis. If they had prevailed, the present case presumably would not be here, for the defendant would be ineligible to seek an annulment of this record.
Nonetheless, I accept the defendant’s eligibility to do so on the basis of the majority opinion in Roger M. The consequences of what I believe was an unsound conclusion in that case are not serious enough to outweigh the value of stare decisis. Given the defendant’s eligibility to seek an annulment, I concur with the majority today.